Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments with respect to the claims, specification, and drawings, filed June 17, 2022, have been considered and are persuasive.    Claims 1, 3 to 15 and 17 to 27 are allowed with claims 2 and 16 being cancelled. 
Claim 1 is allowed because the prior art individual or taken as a whole does not teach wherein the illuminated top portion comprises at least one light transmissive region and a not light transmissive region, the at least one light transmissive region extends over less than about 50 percent of the illuminated top portion and wherein the not light transmissive region extends over greater than about 50 percent of the illuminated top portion in combination with all other features as claimed in claim 1. Claims 3 to 8 and 21 to 23 depend on claim 1 and as such are also allowed.  Claim 9 is allowed because the prior art individual or taken as a whole does not teach wherein the illuminated top portion comprises at least one light transmissive region and a not light transmissive region, the at least one light transmissive region extends over less than about 50 percent of the illuminated top portion and wherein the not light transmissive region extends over greater than about 50 percent of the illuminated top portion in combination with all other features as claimed in claim 9.  Claims 10 to 14, 24 and 25 depend on claim 9 and as such are also allowed.  Claim 15 is allowed because the prior art individual or taken as a whole does not teach wherein the illuminated top portion comprises at least one light transmissive region and a not light transmissive region, the at least one light transmissive region extends over less than about 50 percent of the illuminated top portion and wherein the not light transmissive region extends over greater than about 50 percent of the illuminated top portion in combination with all other features as claimed in claim 15.  Claims 17 to 20, 26 and 27 depend on claim 15 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875